UNITED STATES DISTRICT COURT                      SOUTHERN DISTRICT OF TEXAS
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
,                                         §                                     May 03, 2021
                                          §                                  Nathan Ochsner, Clerk
versus                                    §               Civil Action 4:18−cv−01901
                                          §
Human Biostar, Inc..                      §

                          Order Resetting Conference

1.   The pretrial conference has been reset to:

                                   August 4, 2021
                                    at 10:30 AM

2.   To ensure full notice, whoever receives this notice must confirm that every other
     party knows of the setting.

     Signed on May 3, 2021, at Houston, Texas.
